Citation Nr: 0709978	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee osteochondral lesion with degenerative 
changes.

2.  Entitlement to higher initial evaluations for left 
shoulder impingement syndrome, evaluated as 10 percent 
disabling from October 14, 2000, and as 20 percent disabling 
from March 30, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinea corporis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By the April 2002 decision, the RO 
awarded service connection for the disabilities at issue, 
effective from October 14, 2000.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in August 2002.  The veteran's case 
was remanded to the RO for additional development in July 
2005.  The case is again before the Board for appellate 
review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the preceding page.  (By a 
September 2006 decision, the RO staged the original rating 
for service-connected left shoulder impingement syndrome-10 
percent from the date service connection was awarded and 20 
percent from March 30, 2006.)




FINDINGS OF FACT

1.  The range of motion of the veteran's left knee is limited 
due to pain, but such functional loss does not equate to 
disability manifested by any limitation of extension or 
limitation of flexion worse than 45 degrees; there is no 
instability.  

2.  The veteran is right handed.  

3.  Prior to March 30, 3006, the veteran's left shoulder 
revealed some weakness and minor limitation of motion.  

4.  From March 30, 2006, the veteran had chronic left rotator 
cuff tendonitis with minimal limitation of motion and no 
evidence of subluxation or dislocation, but with pain that 
limited motion near the shoulder level.  

5.  The veteran's contact dermatitis is manifested by 
subjective complaints of a rash on his back, buttocks, and 
thighs which is dormant in the winter months and recurs in 
the summer and lasts for about four to five months.  
Objective clinical evidence shows that at worst the veteran's 
tinea corporis was manifested by a figurate papular squamous 
eruption involving the lower back and the waist area, 
extending around the trunk to the front with involvement of 
the inner thighs and groin.  He underwent systemic treatment 
for about a month in 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee osteochondral lesion with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder impingement syndrome for the period from 
October 14, 2000, to March 30, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2006).  

3.  The criteria for an evaluation in excess of 20 percent 
for left shoulder impingement syndrome for the period from 
March 30, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2006); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) reveal that the 
veteran was noted to have tinea cruris at the time of his 
entrance examination in April 1989.  At the time of the 
veteran's separation examination dated in August 1999 the 
veteran was noted to have tinea corporis, osteochondritis 
dissecans of the left knee, and bicipital tendonitis of the 
left shoulder.  The veteran reported left knee pain in May 
1991 following an injury in Saudi Arabia.  He was suspected 
to have a mild meniscal injury with intermittent swelling.  
The veteran reported pain in his left knee again in October 
1992.  An x-ray obtained at that time revealed an 
irregularity on the lateral aspect of the medial femoral 
condyle articular surface, with suggestion of a rounded bony 
defect, with a rounded bony density within, which could 
represent osteochondritis dissecans.  The veteran reported 
pain in his left knee in April 1993.  He was noted to have 
possible osteochondritis dissecans.  An x-ray obtained at 
that time revealed probable osteochondritis dissecans.  The 
veteran again reported left knee pain in October 1993 and x-
rays again revealed probable ostoechondritis dissecans of the 
lateral aspect of the medial femoral condyle with a bony 
fragment within.  In December 1993 the veteran underwent 
arthroscopic drilling and pinning of osteochondritis 
dissecans lesion of the left knee.  The veteran was involved 
in a motor vehicle accident in February 1994 and complained 
of left knee pain at that time.  The veteran reported left 
shoulder pain in February 1994 which he suspected could be 
related to the motor vehicle accident.  The veteran underwent 
a left knee x-ray in March 1994 which revealed 
osteochondritis dissecans in the medial femoral condyle.  The 
veteran next reported left knee pain in February 1997 and 
again in March 1997 and July 1997.  A July 1997 left knee x-
ray revealed osteochondritis dissecans and comparison with a 
March 1994 x-ray revealed no significant interval change.  
The veteran was again seen for knee pain in August 1997 and 
October 1997.  X-rays of the veteran's left knee obtained in 
January 1998 revealed some demineralization of the osseous 
structures.  The veteran reported knee pain in July 1998 and 
August 1998.  Also in August 1998 the veteran reported a 
small rash on the left side of his neck.  In October 1998 the 
veteran reported improvement of his left knee pain following 
a steroid shot.  The veteran again reported left knee pain in 
January 1999.  X-rays of the left knee obtained in January 
1999 revealed an irregularity of the medial femoral condyle.  
The x-rays were compared to the July 1997 and October 1998 x-
rays and were noted to be unchanged.  The veteran was seen 
for left knee pain again in February 1999.  X-rays again 
revealed evidence of osteochondritis dissecans.  In February 
1999 the veteran was noted to have tinea corporis.  A 
magnetic resonance imaging (MRI) of the veteran's left knee 
obtained in February 1999 revealed chondromalacia changes 
seen at the patellofemoral joint.  The veteran complained of 
left knee pain again in March 1999.  The veteran was seen for 
tinea cruris in March 1999.  The veteran was seen for a 
truncal and extremity macular papular rash in August 1999.  
He was noted to have tinea cruris.  X-rays of the veteran's 
left shoulder revealed a normal shoulder in August 1999.  The 
veteran reported left shoulder pain in December 1999.  He was 
diagnosed with tendonitis of the left shoulder.  The veteran 
again reported left shoulder pain in March 2000.  

The veteran was afforded a VA examination in June 2001.  He 
reported constant left shoulder pain, left knee pain and 
tinea corporis around his waist.  The veteran was noted to be 
right hand dominant.  Physical examination of the left 
shoulder revealed forward flexion to 160 degrees and 
abduction to 160 degrees which was noted to be painful.  The 
examiner noted that the veteran had positive impingement 
sign.  He had internal and external rotation to 80 degrees.  
His rotator cuff strength was noted to be excellent.  
Examination of the veteran's left knee revealed range of 
motion from 0 to 130 degrees.  His knee was noted to be 
stable with no effusion and no palpable joint line 
tenderness.  Examination of the veteran's rash revealed a 
slightly raised red papule-type rash.  X-rays of the left 
shoulder were noted to be normal.  X-rays of the left knee 
revealed mild early degenerative changes.  The veteran was 
diagnosed with left shoulder impingement syndrome, left knee 
osteochondral lesion with early arthritic changes, and tinea 
corporis.  

The veteran and his spouse testified at a hearing before a 
DRO at the RO in August 2002.  The veteran testified that his 
skin disability was more severe than the disability rating 
assigned.  The veteran reported that it hurt to walk on his 
knee.  The veteran's representative averred that the veteran 
should be afforded another VA examination to assess the 
veteran's skin and left knee disabilities. 

The veteran was afforded a VA examination for his skin 
disability in October 2002.  Physical examination revealed a 
figurate popular squamous eruption involving the lower back 
and the waist area, extending around the trunk to the front 
and lesser involvement of the skin with considerable 
involvement of the inner thighs and groin, with lesser 
involvement of the abdomen and lower chest.  Both great 
toenails and both little toenails were noted to be 
dystrophic.  There was some scale of the heels bilaterally.  
A potassium hydroxide (KOH) prep procedure from the posterior 
waist revealed fungal hyphae.  The examiner diagnosed the 
veteran with tinea corporis, tinea pedis, tinea ungium, and 
tinea cruris.  Photographs of the areas involved were also 
included with the examination report.  

The veteran was also afforded a VA examination for his left 
knee and left shoulder disabilities in October 2002.  The 
veteran reported fairly constant left knee pain.  Standing 
and walking were noted to increase the pain.  He said he 
occasionally used a knee brace.  He also reported left 
shoulder pain with stiffness.  Physical examination revealed 
normal heel-toe gait and his posture was noted to be good.  
Squatting was difficult and the veteran complained of pain in 
his left knee.  Examination of the veteran's left shoulder 
revealed normal contour.  There was mild atrophy of the 
deltoid muscle but no tenderness.  Range of motion testing 
revealed active abduction of 95 degrees, forward flexion of 
90 degrees, external rotation of 75 degrees, internal 
rotation of 80 degrees, and passive abduction of 150 degrees, 
passive forward flexion of 125 degrees, external rotation of 
75 degrees, and internal rotation of 90 degrees.  The veteran 
reported pain in his shoulder during passive motion.  There 
was no evidence of incoordination but some weakness on 
repeated motion.  Power and grip strength were moderate and 
there were no abnormal neurological findings.  Examination of 
the veteran's left knee revealed a normal looking knee.  
There was no swelling or effusion.  The ligaments were noted 
to be stable.  McMurray and Drawer tests were negative.  
Range of motion was full both in active and passive tests.  
There was no evidence of incoordination, weakness, or 
fatigability.  Repeated motion of the knee joint during the 
examination was not indicative of any weakness or 
incoordination.  X-rays of the left knee and left shoulder 
were noted to be normal.  The examiner diagnosed the veteran 
with a history of injury to the left knee with subsequent 
surgery.  The examiner said the veteran currently had an 
essentially normal knee joint to full range of motion without 
any functional impairment.  The left shoulder revealed some 
weakness and minor atrophy of the deltoid muscle with minor 
limitation of motion.  

The veteran was afforded a VA examination for his skin 
disability in March 2006.  The examiner reported that the 
claims file had been reviewed.  The veteran reported a rash 
on his back, buttocks, and thighs which is dormant in the 
winter months and recurs in the summer and lasts about four 
to five months.  At the time of the examination the veteran 
did not have any rash on his scalp, back, chest, abdomen, 
arms, or forearms.  There was no rash on the veteran's feet 
and his toenails were long with light yellow discoloration.  
There were no scars associated with the veteran's rash.  The 
examiner said the exposed body surface area and total body 
surface area involved was zero percent.  There was no 
functional impairment in regard to activities of daily living 
or occupation due to skin rash.  There was no ulceration or 
crusting.  There were no systemic or nervous manifestations 
of the skin problem.  The disease was not exceptionally 
repugnant.  The veteran diagnosed the veteran with tinea 
corporis by history with no rash present at the time of the 
examination.  

The veteran was also afforded a VA examination in March 2006 
for his left shoulder disability and left knee disability.  
The examiner reported that the claims file had been reviewed.  
The veteran reported constant pain in his left shoulder which 
he said increased in severity with movement.  Lifting and 
carrying were reported to be difficult due to pain.  There 
was no history of flare up or any additional loss of motion.  
Repetitive motion increased pain without any additional loss 
of motion.  The veteran did not use a sling and there was no 
history of instability or surgery.  Activities of daily 
living were not affected but pain was noted to somewhat 
affect the veteran's work.  The veteran also reported painful 
left knee with occasional swelling.  The veteran uses a knee 
brace.  There is a history of flare-up without any additional 
loss of motion.  Repetitive motion increased pain without any 
additional loss of motion.  The knee was noted to be somewhat 
unstable.  Activities of daily living were somewhat limited 
and the veteran cannot bend or kneel.  Physical examination 
of the left shoulder revealed normal contour.  There was no 
atrophy and muscle tone was noted to be good without any 
spasm.  The veteran complained of pain anteriorly in front of 
the shoulder.  Range of active and passive motion revealed 
abduction of 85 degrees with complaint of pain at the end of 
motion and the pain ended at 165 degrees.  Forward flexion 
was to 80 degrees without any pain and thereafter the veteran 
complained of pain up to 100 degrees.  External rotation was 
70 degrees with complaint of pain at the end of motion and 
internal rotation was 90 degrees without any pain.  There 
were no abnormal neurological finding and minimal functional 
disability with loss of motion due to pain.  Examination of 
the veteran's left knee revealed normal alignment.  Old 
arthroscopic surgical scar was noted.  Patellar position was 
normal and there was no effusion.  There was mild tenderness 
anteriorly.  There was no crepitation and the ligaments were 
stable.  Active and passive range of motion revealed 0 
degrees (neutral) extension without any loss, flexion to 130 
degrees with complaint of pain at the end of motion.  Loss of 
flexion was noted to be 10 degrees.  No functional disability 
with loss of motion due to pain was noted.  X-rays of the 
left shoulder were reported to be normal with no evidence of 
subluxation or dislocations.  There was no evidence of 
arthritis.  X-ray of the left knee revealed mild degenerative 
changes.  The examiner diagnosed the veteran with chronic 
left rotator cuff tendonitis with minimal limitation of 
motion and pain and no evidence of subluxation or dislocation 
and mild degenerative changes of the left knee with no 
evidence of subluxation, dislocation, lateral instability, or 
osteochondral lesion.  The examiner said there was no 
evidence of weakened movement, excess fatigability, 
incoordination or pain due to repetitive motion.  

Associated with the claims file are VA outpatient reports 
dated from February 2001 to June 2006.  In June 2001 a 
physical examination revealed an erythematous maculopapular 
rash of the lower abdomen and groin.  The veteran was also 
noted to have pain of the left acromioclavicular (AC) joint 
with internal and external rotation of the left shoulder.  In 
July 2001 the veteran reported left shoulder pain that was no 
longer relieved with Motrin.  In May 2002 the veteran was 
noted to have received two neoprene knee sleeves with hinges 
for his left knee.  The veteran also underwent an initial 
evaluation for physical therapy for his knee in May 2002.  X-
rays of the veteran's left knee obtained in May 2002 revealed 
a divot in the medial femoral condyle but otherwise no 
abnormalities were observed.  X-ray of the left shoulder 
revealed no osseous abnormalities.  

In July 2002 the veteran was noted to have a rash on his 
entire thighs, buttocks, and back.  The veteran was given 
systemic medication (Diflucan) for the rash.  He was noted to 
have pustules studded throughout the rash.  Also in July 2002 
the veteran was noted to have full range of motion in all of 
his joints except his left patella.  His extremities and skin 
revealed no clubbing, cyanosis, or edema but he was noted to 
have atopic dermatitis in the waist and groin areas.  In 
August 2002 the veteran was noted to have a long history of 
tinea corporis and at the time of the examination he was 
noted to have multiple small annular erythematous plaques 
with peripheral fine cooarette scaling on the back, buttocks, 
medial and lateral thighs.  The scalp, face, chest, abdomen 
groin, upper extremities, and legs were clear.  He was noted 
to have an annular rash.  It was noted that he had taken the 
Diflucan that had previously been prescribed for only a week.  
Another systemic medication (Lamisil 250 milligrams) was 
tried for 30 days.  An x-ray of the left knee obtained in 
October 2002 was noted to be negative.  In July 2003 the 
veteran was noted to have definite crepitation and pain with 
abduction beyond 90 degrees and internal rotation of the 
shoulder.  Impingement was reported at 100 degrees of 
abduction and flexion.  The veteran had good internal 
rotation.  An MRI was noted to reveal mild AC joint 
degenerative changes.  Also in July 2003 the veteran was 
noted to have left shoulder discomfort with minor crepitation 
upon abduction but no impingement.  The veteran was noted to 
have a very dry rash, non-psoriasis like in the groin area, 
buttocks, and on his waistline.  The veteran also reported 
recurrent left knee pain.  In December 2003 examination and 
assessment of range of motion, stability and muscle strength 
and tone of upper and lower extremities revealed no acute 
abnormality.  Inspection and palpation of skin and 
subcutaneous tissue revealed no acute rashes, lesions, or 
induration.  In May 2004 the veteran was noted to have some 
impingement in his left shoulder with abduction and flexion 
at approximately 100 degrees and pain with internal rotation.  
The left knee revealed slight ballottement of the patella 
with old surgical incision scars.  There was no erythema and 
full range of motion with slight crepitation and no laxity.  
In June 2004 an MRI of the left knee revealed a bone 
contusion involving medial femoral condyle and grade two 
joint injury changes of the lateral collateral ligament with 
small joint effusion.  In July 2004 the veteran was noted to 
have no active skin breakdowns or ulcerations.  The veteran 
had slight tenderness over the left AC joint of the shoulder 
with slightly reduced range of motion.  The veteran also had 
slightly reduced range of motion in his left knee without 
laxity or crepitation.  In October 2004 the veteran was noted 
to have left shoulder arthralgia.  The veteran was seen for a 
yearly examination in January 2005.  The veteran reported 
left shoulder pain.  He ambulated with no assistive devices.  
In June 2005 an MRI of the left shoulder revealed some AC 
arthritic changes. There was also a small amount of fluid in 
the subdeltoid bursa suggesting subdeltoid bursitis.  No 
significant rotator cuff tear was identified.   He was noted 
to have full range of motion of the bilateral shoulders and 
no impingement was present.  He was also noted to have full 
range of motion of all upper and lower joints bilaterally.  
The veteran said he had occasional numbness to the index 
finger of his left hand.  In October 2005 the veteran was 
noted to have severe left shoulder discomfort at 90 degrees 
of abduction.  No impingement was present.  The veteran was 
noted to have full range of motion in his bilateral knees.  
In November 2005 the veteran was measured and fitted with a 
large hinged knee sleeve.  The veteran reported left shoulder 
and left knee pain.  X-rays revealed no fracture or rotator 
cuff tear of the shoulder and there was adequate joint space 
in the knee.  The veteran was seen in January 2006.  He was 
noted to be in no acute distress at that time and he 
ambulated with no assistive devices.  The veteran was noted 
to have full range of motion in all joints except his left 
shoulder which showed impingement at 30 degrees.  The veteran 
was also noted to have pain with abduction of his bilateral 
knees.  There was no effusion or crepitation.  His 
dermatological system was noted to be intact and no breakdown 
was evident.  The veteran was assessed with left shoulder 
discomfort and left knee discomfort.  In June 2006 the 
veteran was noted to have a limited range of motion of the 
left shoulder with abduction.  Examination of the veteran's 
left knee did not reveal crepitation or erythema.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claims for higher 
evaluations for left knee osteochondral lesion with 
degenerative changes, left shoulder impingement syndrome, and 
tinea corporis are original claims that were placed in 
appellate status by notices of disagreement (NOD) expressing 
disagreement with initial rating awards.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Left Knee Disability

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements. Evaluation of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006).

The veteran is service connected for left knee osteochondral 
lesion with degenerative changes.  He was assigned a 10 
percent disability evaluation under Diagnostic Code 5260.  38 
C.F.R. § 4.71a (2006).  It appears that a 10 percent 
evaluation was awarded by the RO because of pain on motion 
either under 38 C.F.R. § 4.59 or Diagnostic Code 5010-5003 
(arthritis of traumatic origin).  Where there is x-ray 
evidence of arthritis and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is for 
assignment for each major joint affected.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  The knee is considered a major 
joint.  38 C.F.R. § 4.45.  (X-ray evidence obtained at the 
June 2001 VA examination revealed mild early degenerative 
changes of the left knee and x-rays obtained at the March 
2006 VA examination revealed mild degenerative changes.)

The Board will also address the possible application of other 
rating criteria, namely those by which disabilities of the 
knee and leg are rated.  Diagnostic Codes 5256 (ankylosis of 
the knee), 5258 (dislocation of semilunar cartilage), 5259 
(removal of semilunar cartilage) 5262 (impairment of tibia 
and fibula), and 5263 (genu recurvatum) are not for 
application because medical evidence does not show that 
veteran has had those conditions.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  The medical 
evidence of record does not show that the veteran suffers 
from any instability of the left knee and there is no 
objective evidence of any recurrent subluxation of the left 
knee to warrant the assignment of a 10 percent rating under 
Diagnostic Code 5257.  The absence of problems such as 
instability was repeatedly noted in the record.

Diagnostic Code 5260 requires that flexion be limited to 45 
degrees before a compensable rating is awarded.  Diagnostic 
Code 5260.  Diagnostic Code 5261 provides that extension 
limited to 10 degrees warrants a 10 percent rating.  As noted 
in the evidence reported above, the veteran does not 
experience flexion limited to 45 degrees or extension limited 
to 10 degrees.  Assignment of a compensable rating under 
either set of criteria is therefore not warranted.  38 C.F.R. 
§ 4.71a.  

In addition, the Board has considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability ratings under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code.  

As noted above, pain, weakness, or other problems such as 
those complained of by the veteran may warrant the award of a 
compensable rating even though his motion as measured in the 
clinical setting does not warrant such a rating.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2006).  The VA examiner, in October 2002, indicated that 
veteran's range of motion was full with no evidence of 
incoordination, weakness, or fatigability.  However, VA 
outpatient treatment reports reveal that in January 2006 the 
veteran was noted to have pain with motion of his bilateral 
knees.  There was no effusion or crepitation.  At the March 
2006 VA examination the examiner said there was no evidence 
of weakened movement, excess fatigability, incoordination, or 
pain due to repetitive motion.  The March 2006 examiner did, 
however, note that the veteran had complaints of pain at the 
end of motion on flexion with no functional disability with 
loss of motion due to pain.  Given such conclusions by the 
examiners, the Board finds that the 10 percent rating awarded 
by the RO was warranted based on functional losses 
contemplated by 38 U.S.C.A. §§ 4.40, 4.45.  However, there is 
no indication that functional loss due to pain causes or 
equates to any limitation of flexion worse than 45 degrees, 
which is the level that warrants a 10 percent rating.  There 
has been no limitation of extension or suggestion that pain 
causes or equates to any limitation of extension.  
Consequently, separate ratings based on limits of extension 
and flexion are not warranted, and a higher rating is not 
warranted on account of functional loss due to pain.

Left Shoulder Disability

The veteran's shoulder disability was initially rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Under that code, malunion of the clavicle or scapula, 
or nonunion without loose movement, of the major or minor 
extremity warrants a 10 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).  Nonunion with loose movement, or dislocation, of the 
clavicle or scapula of the major or minor extremity warrants 
a 20 percent evaluation (or impairment may be rated on the 
basis of impaired function of a contiguous joint).  This code 
does not provide criteria for an evaluation greater than 20 
percent for disabilities involving the dominant or non-
dominant arm.  

From March 30, 2006, the veteran's shoulder disability was 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 20 percent 
evaluation is appropriate for limitation of motion of the 
dominant or non-dominant arm at shoulder level.  A 20 percent 
evaluation is also appropriate for limitation of motion of 
the non-dominant arm midway between side and shoulder level.  
A 30 percent evaluation is appropriate for limitation of 
motion of the non-dominant arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  This code does not 
provide criteria for an evaluation greater than 30 percent 
for disabilities involving the non-dominant arm.  

The Board notes that normal forward elevation of a shoulder 
(flexion) as well as normal abduction is to 180 degrees.  
Normal internal and external rotation are to 90 degrees. 38 
C.F.R. § 4.71, Plate 1 (2006).

For the period from October 14, 2000, to March 30, 2006, the 
Board finds that the impairment occasioned by the veteran's 
left shoulder disability does not warrant a rating higher 
than that already assigned.  38 C.F.R. § 4.71a (2006).  

At the time of the June 2001 VA examination the veteran was 
noted to be right hand dominant.  Physical examination of the 
left shoulder revealed forward flexion to 160 degrees and 
abduction to 160 degrees, which was noted to be painful.  The 
examiner noted that the veteran had positive impingement 
sign.  He had internal and external rotation to 80 degrees.  
His rotator cuff strength was noted to be excellent.  
Examination of the veteran's left shoulder at the time of the 
October 2002 VA examination revealed normal contour.  There 
was mild atrophy of the deltoid muscle but no tenderness.  
Range of motion testing revealed active abduction of 95 
degrees, forward flexion of 90 degrees, external rotation of 
75 degrees, internal rotation of 80 degrees, and passive 
abduction of 150 degrees, passive forward flexion of 125 
degrees, external rotation of 75 degrees, and internal 
rotation of 90 degrees.  The veteran reported pain in his 
shoulder during passive motion.  There was no evidence of 
incoordination but some weakness on repeated motion.  Power 
and grip strength were moderate and there were no abnormal 
neurological findings.  

VA outpatient treatment reports reveal that in July 2002 the 
veteran was noted to have full range of motion in all of his 
joints except his left patella.  In July 2003 the veteran was 
noted to have definite crepitation and pain with abduction 
beyond 90 degrees and internal rotation of the shoulder.  
Impingement was reported at 100 degrees of abduction and 
flexion.  The veteran had good internal rotation.  An MRI was 
noted to reveal mild AC joint degenerative changes.  Also in 
July 2003 the veteran was noted to have left shoulder 
discomfort with minor crepitation upon abduction but no 
impingement.  In December 2003 an examination and assessment 
of range of motion, stability, muscle strength, and tone of 
upper and lower extremities revealed no acute abnormality.  
In May 2004 the veteran was noted to have some impingement in 
his left shoulder with abduction and flexion at approximately 
100 degrees and pain with internal rotation.  In July 2004 
the veteran had slight tenderness over the left AC joint of 
the shoulder with slightly reduced range of motion.  In June 
2005 an MRI of the left shoulder revealed some AC arthritic 
changes. There was also a small amount of fluid in the 
subdeltoid bursa suggesting subdeltoid bursitis.  No 
significant rotator cuff tear was identified.  He was noted 
to have full range of motion of the bilateral shoulders and 
no impingement was present.  He was also noted to have full 
range of motion of all upper and lower joints bilaterally.  
The veteran said he had occasional numbness to the index 
finger of his left hand.  In October 2005 the veteran was 
noted to have severe left shoulder discomfort at 90 degrees 
of abduction.  No impingement was present.  In January 2006 
the veteran was noted to have full range of motion in all 
joints except his left shoulder which showed impingement at 
30 degrees.  

Accordingly, the evidence of record does not warrant the 
assignment of a higher disability evaluation prior to March 
30, 2006, under Diagnostic Code 5203, in the absence of 
nonunion of the clavicle or scapula with loose movement or 
dislocation of the clavicle and scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006).

The Board has also considered whether an initial rating 
greater than 10 percent prior to March 30, 2006, is warranted 
for the veteran's left shoulder disability under any other 
potentially applicable Diagnostic Codes.  However, the 
evidence of record does not indicate ankylosis, impairment of 
the humerus, or limitation of motion of the veteran's left 
arm to either shoulder level or 25 degrees or midway between 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5202 (2006).  Thus, the veteran is similarly not 
entitled to an initial rating greater than 10 percent prior 
to March 30, 2006, under other potentially applicable 
Diagnostic Codes.  VA outpatient treatment records document 
that at times the range of motion testing was noted to be 
"full."  At other times his range of motion was limited but 
the veteran was functionally able to move his shoulder to a 
level higher than the shoulder level.  

For the period from March 30, 2006, the Board finds that the 
impairment occasioned by the veteran's left shoulder 
disability more does not warrant greater than the 20 percent 
assigned.  38 C.F.R. § 4.71a (2006).  (The veteran is right-
handed and thus his disability must be rated under the 
provisions for the minor or nondominant arm.)  

At the time of the March 2006 VA examination physical 
examination of the left shoulder revealed normal contour.  
There was no atrophy and muscle tone was noted to be good 
without any spasm.  The veteran complained of pain anteriorly 
in front of the shoulder.  Range of active and passive motion 
revealed abduction of 85 degrees with complaint of pain at 
the end of motion and the pain ended at 165 degrees.  Forward 
flexion was to 80 degrees without any pain and thereafter the 
veteran complained of pain up to 100 degrees.  External 
rotation was 70 degrees with complaint of pain at the end of 
motion and internal rotation was 90 degrees without any pain.  
There were no abnormal neurological finding and minimal 
functional disability with loss of motion due to pain.  The 
examiner diagnosed the veteran with chronic left rotator cuff 
tendonitis with minimal limitation of motion and pain and no 
evidence of subluxation or dislocation.  VA outpatient 
treatment reports reveal that in June 2006 the veteran was 
noted to have a limited range of motion of the left shoulder 
with abduction.  

The results of the March 2006 VA examination reveal that the 
veteran had minimal limitation of motion of his shoulder.  
There is no evidence to indicate that there is limitation of 
motion of the arm midway between the side and shoulder level 
or restricted to 25 degrees from the side, even when pain is 
considered.  Accordingly, the veteran is not entitled to a 
rating greater than 20 percent from March 30, 2006.

The Board has also considered other diagnostic codes for 
possible application.  However, there is no evidence of 
favorable or unfavorable ankylosis of scapulohumeral 
articulation to warrant the assignment of a 30 percent rating 
under Diagnostic Codes 5200 or fibrous union of the humerus 
to warrant the assignment of a 40 percent rating under 5202.  
38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2006).  See DeLuca supra.  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

At the time of the October 2002 VA examinations there was no 
evidence of incoordination but some weakness on repeated 
motion.  At the time of the March 2006 VA examination the 
examiner said there was no evidence of weakened movement, 
excess fatigability, incoordination, or pain due to 
repetitive motion.  Repetitive motion increased pain without 
any additional loss of motion.  These sort of findings do not 
suggest that any functional impairment caused by the pain the 
veteran experienced equated to what is necessary for the 
award of a rating greater than 10 percent for the period from 
October 14, 2000 to March 30, 2006, or an award greater than 
20 percent rating from March 30, 2006.  

Tinea Corporis

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  In evaluating 
the veteran's claim, the Board must analyze the various 
versions of rating criteria applicable to the veteran's 
claim.  See VAOPGCPREC 7-2003.  However, even if the Board 
finds the revised version more favorable, the reach of the 
new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The veteran's tinea cruris is rated as 10 percent disabling 
as eczema under Diagnostic Code 7806.  38 C.F.R. § 4.118 
(2002).  Under the 2002 version of Diagnostic Code 7806, a 10 
percent evaluation is warranted where the skin disability is 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 20 percent evaluation 
is warranted where the skin disability is productive of 
exudation or constant itching, extensive lesions, or marked 
disfigurement. 

The veteran's service medical records (SMRs) reveal that the 
veteran was noted to have tinea cruris at the time of his 
entrance examination in April 1989.  At the time of the 
veteran's separation examination dated in August 1999 the 
veteran was noted to have tinea corporis.  The veteran was 
also treated for tinea cruris on several occasions during 
service.  

The June 2001 VA examiner said the veteran had a slightly 
raised red papule-type rash around his waist.  The examiner 
diagnosed the veteran with tinea corporis.  The October 2002 
VA examiner reported that the veteran had a figurate papular 
squamous eruption involving the lower back and the waist 
area, extending around the trunk to the front and lesser 
involvement of the skin with considerable involvement of the 
inner thighs and groin, with lesser involvement of the 
abdomen and lower chest.  Both great toenails and both little 
toenails were noted to be dystrophic.  There was some scale 
of the heels bilaterally.  The examiner diagnosed the veteran 
with tinea corporis, tinea pedis, tinea ungium, and tinea 
cruris.  Finally, at the time of the March 2006 VA 
examination the veteran did not present with a skin rash at 
the time of the examination.  

VA outpatient treatment reports reveal that in June 2001 the 
veteran had an erythematous maculopapular rash of the lower 
abdomen and groin.  In July 2002 the veteran was noted to 
have a rash on his entire thighs, buttocks, and back which 
was treated with systemic medication, but he took the 
medicine only for a week.  In August 2002 the veteran was 
note to have a long history of tinea corporis and at the time 
of the examination he was noted to have multiple small 
annular erythematous plaques with peripheral fine cooarette 
scaling on the back, buttocks, medial and lateral thighs.  
The scalp, face, chest, abdomen groin, upper extremities, and 
legs were clear.  He was noted to have an annular rash.  
Another systemic treatment was tried for 30 days.  

In July 2003 the veteran was noted to have a very dry rash, 
non-psoriasis like in the groin area, buttocks, and on his 
waistline.  In December 2003 inspection and palpation of skin 
and subcutaneous tissue revealed no acute rashes, lesions, or 
induration.  In July 2004 the veteran was noted to have no 
active skin breakdowns or ulcerations.  In January 2006, the 
veteran's dermatological system was noted to be intact and no 
breakdown was evident.  

In reviewing the evidence of record the Board finds that the 
veteran's tinea corporis does not exhibit exudation or 
constant itching, extensive lesions, or marked disfigurement 
that would warrant a 30 percent rating.  The evidence from 
the VA examinations conducted in June 2001, October 2002, and 
March 2006, and the VA outpatient treatment records, reveal 
that at worst the veteran's tinea corporis was manifested by 
a figurate papular squamous eruption involving the lower back 
and the waist area, extending around the trunk to the front 
with involvement of the inner thighs and groin.  

Under the amended criteria a 10 percent rating is for 
consideration where there is dermatitis or eczema with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 weeks during the 
past 12-month period.  A 30 percent rating is for 
consideration where there is dermatitis or eczema with 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more but not constantly 
during the past 12-month period.  38 C.F.R. § 4.118 (2006), 
Diagnostic Code 7806.

The veteran's symptomatology more closely represents that for 
a 10 percent rating.  At that time the veteran's most recent 
examination in March 2006 the veteran did not exhibit any 
objective clinical findings of any rash.  Prior VA 
examinations and VA treatment reports reveal that the veteran 
had multiple small annular erythematous plaques with 
peripheral fine cooarette scaling on the back, buttocks, 
medial and lateral thighs, a figurate papular squamous 
eruption involving the lower back and the waist area, 
extending around the trunk to the front and lesser 
involvement of the skin with involvement of the inner thighs 
and groin, with lesser involvement of the abdomen and lower 
chest in October 2002, and in July 2003 the veteran was noted 
to have a very dry rash, non-psoriasis like in the groin 
area, buttocks, and on his waistline.  There is no evidence 
that the veteran's disability involved 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas, or 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more but not constantly during a 12-month period.  
As noted above, the veteran had systemic therapy in the 
summer of 2002, but he did not take medication more than 5 
weeks.  The Board finds that the evidence of record does not 
support a higher rating under the amended regulations for 
Diagnostic Code 7806.

The Board has considered other diagnostic codes for possible 
application, under both the prior and amended regulations.  
There is no evidence of scarring from the veteran's contact 
dermatitis to warrant consideration of a disability rating 
under Diagnostic Codes 7800-7805, 38 C.F.R. § 4.118 (2002); 
38 C.F.R. § 4.118 (2006).  Moreover, the prior regulations 
provide that disabilities involving Diagnostic Codes 7807-
7819 generally be rated under Diagnostic Code 7806.  38 
C.F.R. § 4.118 (2002).  Further, there is no evidence to show 
that the veteran's symptomatology satisfies the criteria for 
a rating higher than 10 percent under Diagnostic Codes 7807-
7833, 38 C.F.R. § 4.118 (2006).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
higher ratings for a left knee disability, a left shoulder 
disability, or tinea corporis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.102 (2006).

The Board has considered whether a rating is warranted based 
on criteria not specifically defined in the rating schedule; 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's left knee disability, 
left shoulder disability, or tinea corporis, have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate a claim of service connection in 
September 2001 and in an undated letter sent to the veteran 
at some point in 2002.  The veteran appealed the ratings 
assigned for his disabilities.  The veteran was informed of 
the criteria for higher ratings for his disabilities in a 
March 2006 letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what  was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while notice was not provided regarding 
criteria for assigning effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Consequently, a remand of the claim is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran was 
afforded several VA examinations during the pendency of his 
appeal.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for higher 
initial ratings for his service-connected disabilities.  The 
Board is not aware of any such evidence.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteochondral lesion with degenerative changes 
is denied.

Entitlement to a higher rating for left shoulder impingement 
syndrome, evaluated as10 percent disabling from October 14, 
2000, is denied. 

Entitlement to a higher rating for left shoulder impingement 
syndrome, evaluated as 20 percent disabling from March 30, 
2006, is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for tinea corporis is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


